Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 8 September 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REJECTIONS NOT BASED ON PRIOR ART
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite acquiring a write amount to the non-volatile memory in a first period and calculating an estimated amount of writing to the nonvolatile memory in the first period. The claim does not specify if the step of calculating an estimated of writing amount is performed in response to acquiring a write amount or independent of 
It is unclear what criteria one may rely upon to demarcate calculating an estimated versus calculating a non-estimated amount. 
It is unclear if a write amount and an estimated amount of writing is intended to specify the same write attribute or different write attributes. Specifically, it is unclear if the claim is intended to encompass comparing a write amount acquired from a host write versus an estimated amount of writing inclusive of host writes, garbage collection, wear-leveling. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5,7,11,13,15,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Ryan (US PG PUB No. 2016/0034206)
As per claim [1,11] a memory system comprising: a nonvolatile memory including blocks; and a controller configured to control the nonvolatile memory, wherein the controller is configured to: 
acquire a write amount to the nonvolatile memory in a first period (see [0095]); 
[The operational lifetime is taken as a first period. The p/e count is taken as a write amount.] 
calculate an estimated amount of writing to the nonvolatile memory in the first period (see [0201]); and 
change, when the write amount is larger than the estimated amount by a first threshold value or mare, one or more parameters used for writing of data to the nonvolatile memory (see [0240]).
[Ryan discloses changing the operating parameters based on a comparison of p/e count and a max p/e count, where exceeding the max p/e count is taken as larger than the estimated amount by a first threshold value (e.g., 1).]
As per claim [3,13] the memory system according to claim 1, 
wherein the controller is further configured to stop a write process performed on the nonvolatile memory when the write amount is larger than the estimated amount by the first threshold value or more (see [0133]).
[When the estimated life is reached, the memory is rendered no longer writable.] 
As per claim [5,15] the memory system according to claim 1,
wherein the controller is further configured to: acquire a first data amount which is written into the nonvolatile memory in the first period in accordance with one or more write requests of a host device (see [0095]); 
calculate a second data amount which is estimated to be written into the nonvolatile memory in the first period in accordance with the one or more write requests of the host device (see [0201]); and
[The value demarcating each stage is taken are each taken as a separate value.]  
change the one or more parameters when the first data amount is larger than the second data amount by the first threshold value or more (see [0240]).
As per claim [7,17] the memory system according to claim 1,
wherein the controller is configured to:
acquire a fifth data amount which is written into the nonvolatile memory in the first period by performing a first refresh process on blocks storing user data (see [0095]);
calculate a sixth data amount on which the first refresh process is newly needed to be performed in the first period  (see [0201]); and
[The value demarcating each stage is taken are each taken as a separate value.]  
change the one or more parameters when the fifth data amount is larger than the sixth data amount by the first threshold value or more (see [0240]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,4,12,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US PG PUB No. 2016/0034206) in view of Gnanasivam (US Pat No. 6728905). 
As per claim [2,12], the memory system according to claim 1, 
However, Ryan does not expressly disclose but in the same field of endeavor Gnanasivam discloses 
wherein the controller is further configured to change, when the write amount is larger than the estimated amount by the first threshold value or more, the one or  more parameters in accordance with rebooting at least a part of the controller (see Gnanasivam COL 7 LINES 43-46)
It would have been obvious to modify Ryan to further implement a master/slave controller arrangement and restart the controller in response to reconfiguring the parameters. 

Therefore it would have been obvious to modify Ryan to further implement a cluster storage system where the storage controller reboots on reconfiguration for the benefit of dynamic storage system to arrive at the invention as specified in the claims. 
As per claim [4,14] the memory system according to claim 3,
However, Ryan does not expressly disclose but in the same field of endeavor Gnanasivam discloses
 wherein the controller is further configured to stop, when the write amount as larger than the estimated amount by the first threshold value or more, the write process performed on the nonvolatile memory in accordance with rebooting at least a part of the controller (see Gnanasivam COL 7 LINES 43-46)
It would have been obvious to modify Ryan to further implement a master/slave controller arrangement and restart the controller in response to reconfiguring the parameters. 
The suggestion/motivation for doing so would have been for the benefit of a dynamic storage system (see Gnanasivam COL 2 LINES 1-10).
Therefore it would have been obvious to modify Ryan to further implement a cluster storage system where the storage controller reboots on reconfiguration for the benefit of dynamic storage system to arrive at the invention as specified in the claims. 
Claim 10,20  is/are rejected under 35 U.S.C. 103 as being unpatentable Ryan (US PG PUB No. 2016/0034206)  in view of Miwa (US PG PUB No. 20150261462)
As per claim [10, 20], the memory system according to claim 1, wherein 
However, Ryan does not expressly disclose but in the same field of endeavor Miwa disclsoes 
the controller is further configured to change the one or more parameters when the write amount is larger than a maximum rewritable amount of the nonvolatile memory tolerable in the first period by a second threshold value or more, the second threshold value being different form the first threshold value (see Miwa [0185]).
[Miwa discloses considering the magnitude of difference, where each magnitude is taken as a threshold value.]
 It would have been obvious to modify Ryan to further implement a magnitude based threshold comparison as taught by Miwa.
The suggestion/motivation for doing so would have been for the benefit of a more fine-tuned response (see Miwa [0185]).
Therefore it would have been obvious to modify Ryan to use a magnitude of difference as taught by Miwa for the benefit of a more fine-tuned response to arrive at the invention as specified in the claims.  
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137